PER CURIAM.
The act of 1715, whilst it was unrepealed, was suspended from its usual operation by the acts disqualifying British adherents to sue in our courts. It did not begin to operate as to such persons till the end of the war, and then if the seven years were not completed before it was repealed by the act of 1789 [1 Stat. 73], no bar could ever be operated under it. Lewis, the testator, *457died in 1780; between the end of the war and 17S9 were not seven years. The demurrer to the plea, stating these facts, and relying upon the act of 1715, must be allowed. Plea held good.